                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Wacker Drive Executive Suites, LLC
                                                Plaintiff,
v.                                                            Case No.: 1:18−cv−05492
                                                              Honorable Sunil R. Harjani
Jones Lang LaSalle Americas (Illinois), LP
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, October 2, 2020:


        MINUTE entry before the Honorable Sunil R. Harjani: Status hearing held and
continued to 10/22/20 at 1:30 p.m. Joint status report with an updated discovery plan, as a
result of the Court's guidance and discussion with the parties, is due 10/20/20. Mailed
notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
